DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant election of group I, reading on Claims 1-12 and 22-25 , without traverse, is acknowledged. Applicant has cancelled Claims 13-21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 , 7-9, 12, and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi et al. (US 5,272,501), (hereinafter, Nishi).

RE Claims 1 and 22, Nishi discloses a lithographic patterning system for a photoimageable layer “photoresist” [column 2, lines 58-59], comprising: 
an actinic radiation source 37, wherein the actinic radiation source 37 is configured to propagate light along an optical axis, referring to FIG. 1, [column 2, lines 40-466, column 16 lines 1-64; column 23, lines 19-27; column 41, lines 16-66]; 
a mask mount 13, wherein the mask mount is configurable to orient a surface of a mask 33 at a first angle with respect to the optical axis, referring to [column 23, lines 27-27]. It is the examiner position that the rotation of the reticle “mask” 33 and wafer “exposed substrate” in order to align mask 33 and the substrate 2 with respect to the diffraction gratings 36Y2, 36X1and 36X2, constitute orient a surface of a mask 33 at a first angle with respect to the optical axis, hence meeting the claimed limitations; 
a lens module 12/17/19/21/22/colllimator; and 
a substrate mount 1, wherein the substrate 2 mount is configurable to orient a surface of a substrate at a second angle with respect to the optical axis. referring to [column 23, lines 27-27]. It is the examiner position that the rotation of the reticle “mask” 33 and wafer “exposed substrate” in order to align mask 33 and the substrate 2 with respect to the diffraction gratings 36Y2, 36X1and 36X2, constitute orient a surface of a mask 33 at a first angle with respect to the optical axis, hence meeting the claimed limitations.
Accordingly, the limitation wherein the actinic radiation propagates along an optical axis that intersects a mask oriented at a first angle relative to the optical axis and a lens module, and wherein the photoimageable layer is oriented at a second angle relative to the optical axis of Claim 22 is met as well, and Claims 1 and 22 are anticipated by Nishi.
RE Claim 2, Nishi discloses lithographic patterning system, wherein the first angle is different than the second angle [column 41, lines 21-24]. Since the main control 250 cause the rotation of the reticle “mask” 202 through small angle in order to remove any residual rotational errors, referring to FIG. 20A [column 41, lines 21-24], constitutes first angle is different than the second angle, hence meeting the claimed limitation.
RE Claim 4, Nishi discloses lithographic patterning system, wherein the lens module is substantially orthogonal to the optical axis, referring to FIGS. 1 and 16.  
RE Claims 5 and 25, Nishi discloses lithographic patterning system, wherein the lens module comprises a bi-telecentric lens “two-side telecentric projection optical system 4” [column 16, lines 5-6].
RE Claim 7, Nishi discloses lithographic patterning system, further comprising: a lithographic mask 33 mounted in the mask mount, referring to Claim 1.
RE Claim 8, Nishi discloses lithographic patterning system, further comprising: a substrate 2 mounted in the substrate mount 1, referring to FIG. 1.
RE Claim 9, Nishi discloses lithographic patterning system, further comprising: a prism 234 over the substrate 204, referring to FIG. 16S.
RE Claims 11 and 23, Nishi discloses lithographic patterning system, further comprising: an alignment camera “photoelectric pickup device/CCD camera” [column 41, lines 63-65]. “photoelectric pickup device/CCD camera 23” is meant for alignment mark detection, hence is considered alignment camera.
RE Claims 24, Nishi discloses lithographic patterning system, wherein the camera “CCD camera” is optically coupled to an autocollimator 4, referring to FIG. 21.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 5,272,501), (hereinafter, Nishi).
 
RE Claims 3 and 6, Nishi does not disclose lithographic patterning system, wherein the first angle and the second angle are supplementary angles or wherein the first angle is greater than 90°.
However, the values of the first and second angles is a matter of design choice, hence prima facie obvious, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), since the angles values will depend of the final objective of the projected actinic radiation.

Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898